DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-17, 23 and 39 are cancelled; new claims 40-43 are entered; claims 18-22, 24-38 and 40-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant has cancelled claim 39, which was non-elected by original presentation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 06 May 2022, with respect to the amendments to the claims, and the newly submitted claims, have been fully considered and are persuasive. The rejection of claims 18, 31, and their dependent claims, has been withdrawn. 

Specification
In view of the cancellation of the subject matter presented previously in the Specification, the Examiner withdraws the objection to the Specification.

Allowable Subject Matter
Claims 18-22, 24-38 and 40-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is in the opinion of the Examiner that the art of record neither anticipates nor renders obvious “an energy acquisition device…selected from the group consisting of a piezoelectric element configured to wirelessly receive the excitation signal, a dipole antenna configured to wirelessly receive the excitation signal, and a solar cell configured to wirelessly receive the excitation signal” (claim 18); “the implantable device is configured, upon receipt of the excitation signal having power in a first harmonic, to re-radiate a portion of the received excitation signal in a re-radiated signal having power in an nth harmonic, n being an integer greater than 1” (claim 31); or “a pulse of the pulse width modulated excitation signal having an amplitude sufficient to cause the implantable device to operate in a voltage saturation mode in which the power output by the implantable device in response to the pulse width modulated excitation signal is the same as the power that would be output by the implantable device in response to a higher-power pulse width modulation excitation signal” (claim 43) in combination with the rest of the claimed limitations set forth in the independent claims.
Searching by the Examiner yielded prior art as cited in the previous Office Actions. Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on 07 March 2022, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed 06 May 2022. Therefore, it is concluded by the examiner that claims 18-22, 24-38 and 40-43 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792